Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO RULE 13a-14(b) UNDER SECURITIES EXCHANGE ACT OF 1934 AND SECTION 1 In connection with the quarterly report of Verso Paper Corp. and Verso Paper Holdings LLC (collectively, the “Companies”) for the quarterly period ended September 30, 2011 (the “Report”), I, Michael A. Jackson, certify that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Companies. November 7, 2011 /s/ Michael A. Jackson Michael A. Jackson President and Chief Executive Officer
